Case 1:17-cv-04869-FB-LB Document 74-8 Filed 10/03/18 Page 1 of 5 PageID #: 1741




                                  EXHIBIT H
                                      TO
                PLAINTIFF’S REPLY IN SUPPORT OF 72(a)


              Letter Dated June 25, 2018 re: Deposition Obstruction
Case 1:17-cv-04869-FB-LB Document 74-8 Filed 10/03/18 Page 2 of 5 PageID #: 1742

                      THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                3839 McKINNEY AVENUE, SUITE 155-254
                                        DALLAS, TEXAS 75204
                                       OFFICE: (972) 803-4499
                                     SHAWN@SHEARERLAW.PRO

                                                   June 25, 2018
 Via E-Mail

 Gary B. Eidelman
 Saul Ewing Arnstein & Lehr
 500 E. Pratt Street, Suite 900
 Baltimore Maryland 21202

          Re:      Steven Barger v. First Data Corporation et al.
                   Civil Case No. 1:17-cv-4869
                   Re: Deposition Obstruction (Continuing) & Rule 26(a) Amendment

 Dear Gary:1

 Two events occurred today that demonstrate your ongoing obstruction of the discovery process
 in this case, and your abuse of the deposition process.

 1.     Julie Kelly – Defendants list Ms. Julie Kelly as a witness in its Rule 326(a). On April 27,
        2018, former First Data employee Ms. Kelly raised her own ADA and Title VII violations
        by First Data by letter to Ms. Jill Poole, in-house counsel at First Data. A subsequent
        demand was made by Ms. Kelly on May 3, 2018, and Ms. Kelly filed a Charge of
        Discrimination with the EEOC and Ohio Civil Rights Commission (Kelly v. First Data).

        On May 10, 2018, in direct retaliation for Kelly’s raising of those issues, on behalf of First
        Data, you threatened Ms. Kelly, (your own listed witness) with a subpoena, to command
        her to give her deposition in the Barger v. First Data case. Until that time, Ms. Kelly
        reports that she had heard nothing from any legal representative of First Data with regards
        to Mr. Barger, or his case against First Data, since she received an email on August 4,
        2017 as part of a group emailing, demanding a legal hold on all communications related to
        Mr. Barger. When Ms. Kelly then filed her Charge of Discrimination with the EEOC and
        Ohio Civil Rights Commission (Kelly v. First Data), you delivered Ms. Kelly a subpoena
        to be deposed in Barger v. First Data. As you know, Ms. Kelly after being constructively
        discharged, is home caring for her children, disabled brother and elderly live-in mother-in-
        law while seeking employment. According to the Notice of Deposition you provided me
        for Ms. Kelly’s deposition in Barger v. First Data, you specified that the deposition was to


 1
   Earlier this evening I sent you an e-mail regarding these same topics. Rather than relying on that e-mail as our
 record of these issues, I am formalizing that communication by this letter, correcting formatting error in the e-mail
 due to my mobile device formatting, and correcting some inaccurate dates – particularly the dates for the schedule of
 depositions this week that appeared in that e-mail. My e-mail of June 25, 2018 to you discussing these same topics
 sent to you around 7:52 pm CT should be disregarded, and this letter controls as Plaintiff’s official communication
 on the topics covered herein.
Case  1:17-cv-04869-FB-LB Document 74-8 Filed 10/03/18 Page 3 of 5 PageID #: 1743
 Gary Eidelman
 June 25, 2018                                                                                  Page 2

        occur today, June 25, 2018 in Cincinnati. Ms. Kelly reported to me that you assured her
        that First Data would provide any necessary childcare for Ms. Kelly during her deposition.

        I have been advised that Ms. Kelly appeared today, June 25, 2018, at Defendant’s
        designated time and at Defendant’s designated location to be deposed in the Barger v.
        First Data case per the subpoena Kelly received. There was no child care available, and
        neither you nor any Saul Ewing representative was present. The deposition did not take
        place. Ms. Kelly reportedly had notified you that the June 25 date would not work for her,
        but you never notified her that the deposition had been canceled. Like any one who
        respects the court, Ms. Kelly, children in tow, was at the noticed location, on time, this
        morning only to find no trace of you or anyone else related to Barger v. First Data present.
        This is inexcusable.

        As Plaintiff Barger’s counsel, I never received any official notice that Ms. Kelly’s
        deposition had been canceled. Attendance by Mr. Barger’s counsel was not required.
        Nonetheless, as Barger’s lead counsel, I would have expected to have been notified if the
        third-party subpoena you issued to Ms. Kelly on behalf of First Data in Barger’s case was
        no longer in effect. I was not. I do not represent Ms. Kelly in the Barger case. I had no
        plans to attend the Kelly deposition of June 25, 2018, so I was not adversely affected. That
        said, Plaintiff, himself, feels that your use of the threat of deposition to intimidate former
        First Data employees is a clear misuse of his case, and is contemplating any options he
        may have available to him to stop further
        abuse.

        At this point in Plaintiff’s case, more depositions have been no showed/rescheduled (10)
        by First Data (including a deposition that First Data noticed) than have been taken (6) by
        both parties to date, over the five months of discovery.

        First Data’s pattern of no showing for depositions has become demonstrably obstructionist
        towards the discovery process and will be noted to Magistrate Bloom in all future
        discovery disputes as such disputes arise.
 2.     Today, June 25, 2018, the Defendants deposed the Plaintiff’s physician Dr. Baddour and
        Plaintiff’s nurse, Ashley Parish, in Atlanta. This was the first deposition Defendants have
        taken in this case. Saul Ewing associate Lindsey Kennedy appeared for the Defendants to
        TAKE that deposition. I was in attendance for Plaintiff Barger.

        First, Ms. Kennedy, who has been counsel of record in Barger v. First Data for only a few
        months, did a fine job and the deposition of the physician and nurse proceeded smoothly,
        and the Defendants were well represented.

        Second, the fact that Ms. Kennedy, an associate that has been counsel of record for a few
        months, was chosen by Saul Ewing to conduct the very first deposition in this case, on
        very technical medical topics was noteworthy, and a bit unexpected given your prior
                     _______________________________________________________
                             THE LAW OFFICE OF SHAWN SHEARER, P.C.
                     3839 McKinney Avenue, Suite 155-254, Dallas, TX 75204
Case  1:17-cv-04869-FB-LB Document 74-8 Filed 10/03/18 Page 4 of 5 PageID #: 1744
 Gary Eidelman
 June 25, 2018                                                                                 Page 3

        statements to me in this case. Numerous times I have pointed out that Saul Ewing is a firm
        of 800 attorneys and First Data, a worldwide company, has local counsel everywhere.
        Your response has always been that Saul Ewing would not tap these vast resources, you
        have even threatened to seek a protective orders if depositions were noticed for dates Mr.
        Eidelman could not attend (even if others could), and you have insisted that Mr.
        Eidelman’s ability to be present in person was a prerequisite to even consider a possible
        date for scheduling.

        As you recall, with the agreement of the Defendants, Plaintiff noticed Ms. Voycheske and
        Ms. Steffen for depositions in Omaha. These depositions were scheduled to occur on
        March 14, 2018. On March 11, 2018, Mr. Eidelman notified me of the unfortunate passing
        of his mother-in-law and indicated that he needed several weeks off from the case for that
        reason. No depositions could be taken during this time. While I understood the situation,
        rather than cancel the noticed depositions scheduled to occur two days later, I offered, as a
        compromise, to agree (i) to reduce the deposition of Ms. Steffen to one hour and Ms.
        Voycheske to two hours (with each being continued until Mr. Eidelman’s attendance in
        person was possible), (ii) for a different Saul Ewing associate or partner, or First Data
        local counsel (who have represented First Data in other cases involving Saul Ewing), to
        defend the agreed, noticed and now shortened depositions, and (iii) for arrangements to be
        made for Mr. Eidelman to attend these three hours by video or telephone. Moreover, I
        offered to allow Mr. Eidelman to choose the three hours that would be used for the
        depositions on March 14th.

        By letter dated March 11, 2018, Mr. Eidelman flatly refused this offer and insisted that he
        was “lead counsel” on this matter, that he was unable to travel to Omaha to defend the
        depositions, and that if Plaintiff did not cooperate with the demand to cancel the
        depositions, Mr. Eidelman would seek a protective order.

        Ms. Kennedy’s appearance today, alone on behalf of First Data, to depose a physician and
        nurse on medical issues, clearly demonstrates that Mr. Eidelman’s statements in March
        2017 regarding the need to cancel Ms. Voycheske’s and Ms. Steffen’s depositions,
        because his attendance was essential, were disingenuous at best, and flat out deception at
        worst. Ms. Kennedy TOOK Defendants’ very first deposition in this case. Mr. Eidelman,
        supposed “lead counsel” whose attendance in Omaha was so critical, did not appear for
        the very first deposition taken by Defendants in this case. The distinctions between the
        two planned events are significant. For the canceled Omaha depositions, Saul Ewing was
        merely going to DEFEND three hours of depositions of a manager and vice president of
        First Data’s human resources department – Mr. Eidelman’s personal attendance (not
        attendance by phone or video) was so essential that a protective order was threatened.
        Today, on the other hand, Ms. Kennedy TOOK the deposition of a physician and nurse
        responsible for the Plaintiff’s medical treatment and cancer recovery on her own and
        without Mr. Eidelman present. The excuse for canceling the Omaha depositions was not


                     _______________________________________________________
                             THE LAW OFFICE OF SHAWN SHEARER, P.C.
                     3839 McKinney Avenue, Suite 155-254, Dallas, TX 75204
Case  1:17-cv-04869-FB-LB Document 74-8 Filed 10/03/18 Page 5 of 5 PageID #: 1745
 Gary Eidelman
 June 25, 2018                                                                              Page 4

        only disingenuous, but it was also an intentional ruse to again hide Ms. Voycheske from
        being deposed (after previously refusing to produce her on February 23, 2018).

        Ms. Kennedy did a fine job taking the depositions today. There is absolutely no reason
        that Saul Ewing could not have sent Ms. Cooper or Ms. Kennedy (or any of the other 800
        attorneys at Saul Ewing or any one of First Data’s local counsel in Omaha) to defend the
        deposition of Ms. Voycheske and Ms. Steffen for three hours on March 14, 2018. Mr.
        Eidelman’s personal presence was not, and is not essential, and continuing to use Mr.
        Eidelman’s busy schedule as reasons to avoid depositions must stop.
 Notice of Rule 26(a) Amendment
         At today’s depositions, Plaintiff Barger’s physician and nurse in Atlanta both confirmed
 that Mr. Barger’s surgery was performed in Tampa, Florida and that neither of them was in
 Tampa for the six weeks Mr. Barger was there post-surgery. Neither witness was able to testify
 as to Mr. Barger’s actions while in Tampa, and in particular, whether Mr. Barger was working on
 First Data business while recovering in Tampa. I began thinking about who could testify as to
 Mr. Barger’s work-related activities while recovering. I will be adding Mr. Barger’s son to the
 potential witness list. Mr. Barger’s son was in Tampa the entire period of recovery. While in
 Tampa, Mr. Barger’s son took care of making sure Mr. Barger had all of the technological
 equipment and connectivity he needed to work on First Data business while recuperating. His
 son also observed Mr. Barger receiving FedEx packages from First Data for his review while still
 hospitalized. His son also was with Mr. Barger when he was arranging to participate in First
 Data teleconferences from his hospital bed.
           As we have scheduled, this week, I will see you tomorrow and Wednesday (June 26
 and 27) for the depositions of Mr. Cagwin (30(b)(6) accounting designee), Mr. Charron
 (Defendant), and Ms. Johnson (Defendant) in Atlanta, and then in Manhattan for the deposition
 of Mr. Bisignano (Defendant) on Friday (June 29).
                                      Very truly yours,




                                      Shawn E. Shearer

 cc:     Gillian Cooper (via e-mail)
         Lindsey Kennedy (via e-mail)
         David Zeitlin (via e-mail)




                     _______________________________________________________
                            THE LAW OFFICE OF SHAWN SHEARER, P.C.
                    3839 McKinney Avenue, Suite 155-254, Dallas, TX 75204
